           Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 1 of 30



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

               v.
                                                     Criminal No. 18-CR-32-2
 CONCORD MANAGEMENT
 AND CONSULTING LLC,

                                 Defendant.

            GOVERNMENT’S MOTION IN LIMINE TO ADMIT DOCUMENTS

       The United States of America, by and through undersigned counsel, respectfully moves to

admit certain categories of documentary evidence. The government’s documentary evidence

includes the following: (1) the contents of social media accounts used by the conspirators to further

the conspiracy, including both business records from the accounts and content created by the

conspirators; (2) business records of various companies; (3) emails between members of the

Internet Research Agency (“IRA”) furthering the conspiracy; (4) communications between IRA

members and agents of defendant Concord Management and Consulting; (5) documents

connecting Concord’s controlling officer Yevgeniy Prigozhin to the IRA; and (6) other statements

by members of the conspiracy.        For the reasons set forth below, each category meets the

requirements of relevance, authenticity, and admissibility. 1

                                  FACTUAL BACKGROUND

       Concord is charged with conspiring to defraud the United States in violation of 18 U.S.C.

§ 371. In short, the Superseding Indictment alleges the conspirators engaged in what they called

“information warfare” to spread distrust about the U.S. political system and to influence the


       1
          This motion does not address every document on the government’s exhibit list. Rather,
this motion discusses the documents that fall into the broader categories set forth above.

                                                 1
         Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 2 of 30



outcome of the 2016 presidential election, and that to carry out their interference activities without

detection of their Russian affiliation, the defendants conspired to obstruct the lawful functions of

the Federal Election Commission (“FEC”), the Department of Justice, and the Department of State.

       The government expects the evidence at trial to show that the conspirators used social

media to influence the American political system while concealing their foreign identities. The

evidence will show that the defendants operated individual Facebook accounts with American-

sounding names (like “Matt Skiber,” “Helen Christopherson,” and “Taylor Brooks”), operated

Facebook pages with American-sounding names and themes (like “Being Patriotic,” “Born

Liberal,” and “Blacktivist”), and operated Twitter accounts with similarly American-sounding

names and themes (like “March for Trump” and “@TENGOP”).                The conspirators used these

accounts in a variety of ways. Among other things, the conspirators used the accounts to contact

unwitting individuals to undertake political activity in the United States that implicates the Foreign

Agents Registration Act (“FARA”) such as speaking and performing at rallies. The conspirators

used the individual Facebook accounts to purchase political advertisements, many of which

constituted “independent expenditures” for purposes of FECA. The conspirators used all of the

social media accounts to disseminate messages about candidates and issues that also implicated

FARA. The conspirators developed false online personas by and for operating these accounts,

used virtual and proxy servers in the United States to mask their location, failed to disclose and

register their activities, and concealed from unwitting Americans the fact that the unwitting

Americans were acting at the direction of Russian nationals.

       Emails obtained from the conspirators’          accounts show that this social media activity

was part of a concerted effort to sow discord in the American political system undertaken by an

organization called the Internet Research Agency (“IRA”).



                                                  2
           Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 3 of 30




       Finally, evidence gathered during the course of the investigation shows that Concord

knowingly participated in this conspiracy. That evidence includes emails between the IRA chief

accountant Elena Khusyaynova and Concord employees regarding budgets and spending for the

activities of the IRA. 2 These documents outline pathways for moving money and describe

vouchers and specific offices within Concord involved in the payment process. That evidence also

includes testimony and documentary evidence connecting Yevgeniy Prigozhin, who controlled

Concord, to the IRA.

                                   LEGAL BACKGROUND
       Evidence is generally admissible at trial if it is authentic, relevant, and not impermissible

hearsay. See Fed. R. Evid. 402, 901.

       Authenticity

       Federal Rule of Evidence 901(a) governs the authentication or identification of evidence.

See United States v. Haight, 892 F.3d 1271, 1277 (D.C. Cir. 2018).          That rule requires the

proponent to “produce evidence sufficient to support a finding that the item is what the proponent

claims it is.” Fed. R. Evid. 901(a). To admit the evidence, the Court must find that the proponent

“has ‘offered a foundation from which the jury could reasonably find that the evidence is what the

proponent says it is.’” United States v. Safavian, 435 F. Supp. 2d 36, 38 (D.D.C. 2006) (quoting

5 Stephen A. Saltzburg et al., Federal Rules of Evidence Manual § 901.02[1] at 901-5–901-6 (8th


       2
        Khusyaynova has been charged by criminal complaint in the Eastern District of Virginia
with one count of conspiracy to defraud the United States.
                                                3
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 4 of 30
        Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 5 of 30



also Old Chief v. United States, 519 U.S. 172, 178-179 (1997) (evidence is relevant if it is “a step

on one evidentiary route” to establishing an element of an offense). Relevance is therefore

“determined in the context of the facts and arguments in a particular case.” Sprint/United Mgmt.

Co. v. Mendelsohn, 552 U.S. 379, 387 (2008).

       Hearsay

       Hearsay is generally an out-of-court statement offered “to prove the truth of the matter

asserted in the statement.” Fed. R. Evid. 801(c). Statements are not considered hearsay if they

were made by an opposing party, including “by the party’s agent or employee on a matter within

the scope of that relationship,” Fed R. Evid. 801(d)(2)(A), (D). Statements are also not considered

hearsay if made by the opposing party’s “coconspirator during and in furtherance of the

conspiracy,” Fed R. Evid 801(d)(2)(E). Hearsay is not admissible unless it falls into a set of

delineated exceptions. Fed. R. Evid. 802; see Fed. R. Evid. 803-807. These include exceptions

for records of regularly conducted activity, Fed. R. Evid. 803(6), statements against interest made

by witnesses who are unavailable, Fed. R. Evid. 804(3), as well as a residual exception for

statements that are otherwise “supported by sufficient guarantees of trustworthiness” and more

probative than other available evidence, Fed. R. Evid. 807.

                                          ARGUMENT

I.     The Contents of the Social Media Accounts Used by the Conspirators Are Admissible
       At trial, the government intends to introduce the entirety of search warrant returns from

Facebook and Twitter social media accounts that the conspirators used to achieve their objectives.

Portions of these search warrant returns—including subscriber information, Internet Protocol




                                                 5
           Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 6 of 30



(“IP”) address records, 4 and Facebook machine cookie data 5—constitute business records of the

social media companies and are admissible on that basis. These business records establish that the

social media accounts were used by the conspirators. The business records thereby authenticate

the remainder of the social media account search warrant returns, which consist of direct messages

with unwitting Americans and public statements (in the form of Facebook posts or Twitter tweets)

about political candidates and issues. 6 That content from the social media accounts is not hearsay

because it is not offered for its truth and in any event constitutes co-conspirator statements in

furtherance of the conspiracy. Because some of the social media account returns are quite large,

the government intends to publish to the jury only certain pages from those returns. The pages

that the government intends to show the jury have been identified for the defense. However,

because the government believes that the contents of these accounts are admissible in their entirety

to show the scope and magnitude of the conspirators’ conduct, the government proposes to admit

the entirety of the returns and to allow the jury to view the entirety of the returns during their

deliberations.

       The social media account search warrant returns include the following information: (1)

subscriber information; (2) IP address records; (3) Facebook machine cookie data; (4) posts written



       4
          “An IP address is the unique address assigned to every machine on the internet,” and
typically “consists of four numbers separated by dots, e.g., 166.132.78.215.” United States v.
Kearney, 672 F.3d 81, 84 n.1 (1st Cir. 2012) (citation omitted).
       5
          In the context of Facebook accounts, a “cookie” is “a small text file that a server creates
and sends to a browser, which then stores the file in a particular directory on an individual’s
computer.” In re Facebook Internet Tracking Litig., 140 F. Supp. 3d 922, 926 (N.D. Cal. 2015);
see id. at 926-28 (discussing Facebook cookies).
       6
         Some of the Facebook accounts were also used to purchase political advertisements. The
evidence of those Facebook advertisement purchases consists of advertisement records produced
by Facebook that are admissible under the business records exception, see infra, and the attribution
evidence discussed above linking the Facebook accounts used to purchase the ads to the
conspirators.
                                                 6
        Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 7 of 30



by the conspirators; and (5) direct message chats between the conspirators and unwitting

Americans. Subscriber information shows the names, email addresses, and phone numbers

associated with the account creators and (for groups and pages) the administrators. IP address

records show the IP addresses used to access the accounts at various times. Machine cookie data

shows the “cookies,” or digital identifiers, of the machines (that is, the computers) that were used

to access the accounts and is used to show that multiple accounts were accessed from the same

machine.

       The government will admit this evidence as follows. The records containing subscriber

information, IP address records, and machine cookie data are admissible as business records of the

social media companies (Facebook and Twitter) that maintained the accounts. The government

seeks to authenticate those records using business record certifications provided by Facebook and

Twitter under Federal Rule of Evidence 902(11). The subscriber information, IP address records,

and machine cookie data in turn connect the conspirators to the social media accounts. That

connection is sufficient to authenticate the content in the social media accounts created by the

conspirators, namely the posts and direct messages, under Rule 901.

       1.      The subscriber information, IP address records, and machine cookie data are

admissible as business records. The business records exception to the rule against hearsay applies

to records “kept in the course of a regularly conducted activity of a business, organization,

occupation or calling, whether or not for profit” when the record was created “at or near the time”

and “making the record was a regular practice.” Fed. R. Evid. 803(6).

       The subscriber information, IP address records, and machine cookie data for each of the

social media accounts meet this standard.       As certifications provided by the social media

companies attest, this information is collected and maintained in the regular course of the business



                                                 7
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 8 of 30
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 9 of 30
        Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 10 of 30



defendant. Thus, in United States v. Hassan, 742 F.3d 104, 133-134 (4th Cir. 2014), the court

upheld the admission of Facebook pages and YouTube videos based on such evidence. The court

explained that the authentication standard set forth in Rule 901 is “not high,” as “only a prima

facie showing is required.” Id. at 133 (quoting United States v. Vidacak, 553 F.3d 344, 349 (4th

Cir. 2009)). Applying this standard, the Fourth Circuit concluded that the trial court properly

admitted the contents of the social media accounts based on business record certifications from

Facebook and Google in tandem with evidence “tracking the Facebook pages and Facebook

accounts to [the defendants’] mailing and email addresses via internet protocol addresses.” Id.

Other courts of appeals to consider the question have similarly concluded that the contents of a

social media account can be authenticated through circumstantial evidence linking the account to

the defendant. See, e.g., United States v. Farrad, 895 F.3d 859, 878-79 (6th Cir. 2018) (photos

from Facebook account sufficiently authenticated based on evidence that “the details of the

account match” the defendant); United States v. Recio, 884 F.3d 230, 237 (4th Cir. 2018)

(upholding admission of Facebook post authenticated through circumstantial evidence including

photographs of the defendant posted to the account); United States v. Brinson, 772 F.3d 1314,

1320-21 (10th Cir. 2014) (upholding admission of Facebook messages authenticated through

circumstantial evidence including the signature on one of the messages and a phone number

linking the account to the defendant).

        The posts and direct messages in the social media accounts are not barred by the rule

against hearsay for at least two reasons. First, this content is not offered for the truth of the matter

asserted. The conspirators’ divisive social media messages and posts are not offered to establish

that the things the conspirators were saying about political candidates and social issues were true.

Rather, they are offered because these statements were the instruments by which the crime was



                                                  10
        Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 11 of 30



committed. Among other things, they constitute the conspirators’ very acts of encouraging

political activity, spreading propaganda, and doing so in ways that mask their Russian identity.

       Second, in any event, the statements are admissible as co-conspirator statements in

furtherance of the conspiracy. Under Federal Rule of Evidence 801(d)(2)(E), “a statement by a

co-conspirator of a party during the course and in furtherance of the conspiracy” is not barred by

the rule against hearsay. If a statement “can reasonably be interpreted as encouraging a co-

conspirator or other person to advance the conspiracy, or as enhancing a co-conspirator or other

person’s usefulness to the conspiracy, then the statement is in furtherance of the conspiracy.”

United States v. Tarantino, 846 F.2d 1384, 1412 (D.C. Cir. 1988). A statement “need not be

necessary or even important to the conspiracy . . . as long as it can be said to advance the goals of

the conspiracy in some way.” United States v. Wright, 285 F. Supp. 3d 443, 456 (D. Mass. 2018)

(alterations in original, internal quotation marks and citation omitted) (admitting under Rule

801(d)(2)(E) posts on social media accounts controlled by conspirators on the ground that the posts

“all appear designed to advance the conspiracy’s objectives, recruit new members, or promote the

Twitter account itself”). Here, the posts and direct messages were plainly made in furtherance of

the conspiracy. Indeed, the posts and direct messages were the very means by which the

conspirators achieved their goals of sowing discord in the American political system while

frustrating the lawful government functions of the agencies charged with regulating foreign

influence in United States elections.

II.    Other Business Records Are Admissible

       In addition to the business records in the social media account returns, the government

intends to introduce the following business records at trial. For each set of records, the government

has produced or will produce to the defense a certification provided by the company attesting that


                                                 11
        Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 12 of 30



the documents are authentic business records of the company. See Fed. R. Evid. 902(11) (business

records with certificate are self-authenticating).

       Facebook ad records. The conspirators used Facebook personas with American-sounding

names to purchase advertisements advocating the election or defeat of particular candidates for

federal office. The purchase of these ads using American-sounding Facebook personas operated

by the conspirators was one of the ways in which the conspirators interfered with the lawful

government functions of the FEC. Facebook has produced to the government a record for each

advertisement showing how the ad was purchased

       , where the ad was displayed, and the ad’s content. Facebook has also produced a

spreadsheet linking each ad to a particular Facebook user. These documents are self-authenticating

and admissible as business records.




                                                     12
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 13 of 30




                               13
        Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 14 of 30




                                                                               The WHOIS records

are admissible as business records pursuant to a certification that the government is in the process

of obtaining from WHOIS. The WHOIS records are also admissible under Federal Rule of

Evidence 803(17) as a “director[y]” that is “generally relied on by the public.” Fed. R. Evid.

803(17); see EarthLink, Inc. v. Ahdoot, 2005 WL 8154298, at *8 (N.D. Ga. Feb. 1, 2005)

(admitting WHOIS record in civil litigation under Rule 803(17)).

III.   Internal IRA Documents and Communications Are Admissible
       Documents obtained from personal email accounts used by the conspirators show that the

social media activity discussed above was part of a larger plan. These documents show that the

conspirators chose their topics, their social media platforms, and even their tone with precision.




       9
          Unless otherwise noted, the quotations from emails and attachments appearing in the
remainder of this motion are translated from Russian. The government has provided the defense
with both the original Russian documents and the translations for the Russian-language documents
it intends to introduce at trial, including the documents discussed in this motion. (In some
instances, the government is still awaiting the final translations of trial exhibits. Those instances
are noted on the exhibit list that the government will provide the Court next week.)

                                                 14
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 15 of 30




                               15
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 16 of 30
        Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 17 of 30



Siddiqui, 235 F.3d 1318, 1322-23 (11th Cir. 2000) (same). Under this well-settled principle, the

documents from the email accounts linking the accounts to particular conspirators discussed above

is sufficient to authenticate the accounts for purposes of Rule 901.

       Hearsay

       These documents are admissible for two reasons. First, the documents are not offered for

their truth but rather to show the state of mind of the conspirators. That is, a document suggesting

divisive issues for comment on social media is being introduced not to show that its content is

true—that the issues identified are in fact divisive—but rather to show that the conspirators

coordinated their efforts and chose their topics for particular reasons.

       Second, these documents are admissible as co-conspirator statements in furtherance of the

conspiracy.




       IV.     Communications Between the IRA and Concord Are Admissible.

       The government’s evidence also includes several email communications between




       Authenticity and Relevance



                                                 17
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 18 of 30
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 19 of 30




                               19
        Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 20 of 30




       Hearsay




       In any event, both sets of emails would be admissible under the residual hearsay exception,

Fed. R. Evid. 807. Although this exception is narrow, it plays a particularly important role in

unusual situations like these where communications take place abroad, witnesses are unavailable,

but there is little reason to doubt the accuracy of the statements. See United States v. Slatten, 865

F.3d 767, 806-811 (D.C. Cir. 2017).




            See United States v. Ramsey, 785 F.2d 184 (7th Cir. 1986) (“Business records are

reliable to the extent they are compiled consistently and conscientiously”). The volume and detail

of these records provide further indicia of trustworthiness. See Singletary v. Reilly, 452 F.3d 868,

874 (D.C. Cir. 2006) (“a high level of detail in a hearsay statement can indicate reliability”).

Similarly, the emails are consistent and some corroborate each other. See Slatten, 865 F.3d at 808-




                                                 20
        Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 21 of 30




V.     Documents Linking Prigozhin to the IRA Are Admissible

       The government intends to introduce several categories of records linking Prigozhin to the

IRA and its activities.




                                              21
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 22 of 30




                               22
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 23 of 30
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 24 of 30
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 25 of 30
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 26 of 30
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 27 of 30
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 28 of 30
Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 29 of 30
       Case 1:18-cr-00032-DLF Document 345 Filed 02/17/20 Page 30 of 30




                                    Respectfully submitted,


JOHN C. DEMERS                                            TIMOTHY J. SHEA
Assistant Attorney General for National Security          United States Attorney

By: /s/                                                   By: /s/
Heather N. Alpino                                         Luke Jones
U.S. Department of Justice                                Peter Lallas
National Security Division                                Jonathan Kravis
950 Pennsylvania Ave. NW                                  Adam Jed
Washington, D.C. 20530                                    555 Fourth Street NW
Telephone: (202) 514-2000                                 Washington, D.C. 20530
                                                          Telephone: (202) 252-6886




                                              30
